Name: Regulation (EEC) No 773/75 of the Commission of 24 March 1975 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 3 . 75 Official Journal of the European Communities No L 77/ 15 REGULATION (EEC) No 773/75 OF THE COMMISSION of 24 March 1975 amending Regulation (EEC) No 2603/71 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by inter ­ vention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 727/70 (') of 21 April 1970 on the common organiza ­ tion of the market in raw tobacco, as last amended by the Act (2 ) concerning the conditions of accession and the adjustments to the Treaties, and in particular Article 7 (4) thereof ; Whereas Article 1 of Council Regulation (EEC) No 327/71 (3 ) of 15 February 1971 laying down certain general rules relating to contracts for first processing and market preparation , to storage contracts and to disposal of tobacco held by intervention agencies provides for contracts for first processing and market preparation to be concluded by means of an invitation to tender ; whereas contracts may be awarded only to the most favourable tender and provided it does not exceed an amount to be determined for each variety ; Whereas these amounts were fixed by Commission Regulation (EEC) No 2603/71 (4 ) of 6 December 1971 on detailed rules for the conclusion of contracts for first processing and market preparation of tobacco held by intervention agencies, as amended by Regula ­ tion (EEC) No 477/73 (5 ) ; whereas, in order to main ­ tain a balance between prices for tobacco for which a premium is granted , for baled tobacco bought in by intervention agencies and for tobacco which under ­ goes first processing and market preparation , the amounts are fixed on the basis of the criteria laid down in Article 4 (2) of Regulation (EEC) No 727/70 and as regards the calculation of derived intervention prices, on the basis of the criteria laid down in Article 6 (2) of the same Regulation for calculating derived intervention prices and are supplemented by current costs of taking delivery and transportation calculated on a flat-rate basis ; Whereas the estimate of the cost of first processing and market preparation adopted when the premiums and derived intervention prices for the 1974 and 1975 crops were fixed has been revised upwards ; whereas account should also be taken of the increase in trans ­ port and labour costs involved in taking delivery ; whereas the amounts at present in force should there ­ fore be altered ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Raw Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2603/71 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1975 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . (2 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . (3) OJ No L 39, 17 . 2 . 1971 , p. 3 . (4 ) OJ No L 269, 8 . 12 . 1971 , p. 11 . (5 ) OJ No L 53, 26 . 2 . 1973, p. 68 . No L 77/16 Official Journal of the European Communities 26. 3 . 75 ANNEX Amount referred to in Article 1 (6 ) of Regulation (EEC) No 327/71 Serial No Varieties Amount u.a. /kgof leaf tobacco 1 a) Badischer Geudertheimer b ) Forchheimer Havanna II c ) 0.468 2 Badischer Burley E 0.470 3 Virgin SCR 0.340 4 a ) Paraguay and hybrids thereof 0.253 b ) Dragon vert and hybrids thereof 5 Nijkerk 0-253 6 Burley (Burley X Bel ) 0.379 7 a ) Misionero and hybrids thereof 0.316 b ) Rio Grande and hybrids thereof 8 a ) Philippin b ) Petit Grammont (Flobecq ) c ) Burley (Ergo X 6410 and Ergo X Bursana ) 0.272 9 a ) Semois b ) Appelterre 0.274 10 Bright 0.459 11 a ) Burley I b ) Maryland 0.479 12 a ) Kentucky and hybrids thereof b ) Moro di Cori c ) Salento 0-374 13 a) Nostrano del Brenta b ) Resistente 142 c ) Cojano 0-480 14 Beneventano 0.358 15 Xanti-YakÃ 0-780 16 Perustitza 0.536 17 Erzegovina and hybrids thereof 0-486 18 a ) Round Tip b ) Scafati c ) Sumatra I 3.034 19 a ) Brasile Selvaggio b ) Other varieties : 0.344